SENTENCIA
Referente al caso de epígrafe, confirmamos la parte dis-positiva de la sentencia del Tribunal de Circuito de Apelaciones. Se ordena a la parte peticionaria el cumpli-miento cabal de su Reglamento para la Adquisición y Dis-posición de Propiedades Inmuebles, Reglamento Núm. 4668, Administración de Terrenos, de 27 de marzo de 1992.
Lo pronunció, manda el Tribunal y certifica la Secreta-ria del Tribunal Supremo. La Juez Asociada Señora Na-veira de Rodón emitió una opinión de conformidad, a la cual se unieron el Juez Presidente Señor Andréu García y el Juez Asociado Señor Hernández Denton. El Juez Aso-ciado Señor Fuster Berlingeri concurrió en cuanto a confir-mar el resultado dispuesto por el foro apelativo. Los Jueces *629Asociados Señores Corrada Del Río y Rivera Pérez disin-tieron sin opiniones escritas. El Juez Asociado Señor Rebo-llo López no interviene.
(.Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo

— O —